Citation Nr: 0111094	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-11 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for multiple joint 
arthritis, on a direct basis and as secondary to the service-
connected status post laminectomy, L5-S1, with degenerative 
changes.

3.  Entitlement to service connection for residuals of 
frostbite of the hands.

4.  Entitlement to a rating in excess of 20 percent for 
status post laminectomy, L5-S1, with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1945 to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for bilateral 
hearing loss, for multiple joint arthritis, and for residuals 
of frostbite to the hands, and granted service connection for 
status post laminectomy, L5-S1, with degenerative changes, 
and assigned a 20 percent rating effective from November 21, 
1997.  

In November 2000 a hearing was held at the VA Central Office 
in Washington, D.C. before the undersigned, who is the Member 
of the Board rendering the final determination in this claim, 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2000).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to the status post 
laminectomy, L5-S1, with degenerative changes issue on appeal 
-- and a claim for an increased rating of a service connected 
disability.  Accordingly, that issue for appellate 
consideration is reflected on the first page of this decision 
in accordance with Fenderson.  
REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  In an effort to assist 
the RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

Bilateral Hearing Loss

Service medical records show that the veteran had normal 
hearing in the right and left ears upon entrance into 
service, as well as in several subsequent examinations.  On a 
record dated in January 1953 it was noted that the veteran 
was assigned to "Co B 8th Engr (C) Bn".  Audiometric testing 
in October 1965, ten months prior to his separation from 
service, showed that the veteran's pure tone thresholds, in 
decibels (ASA units converted to ISO units), at 500, 1000, 
2000, and 4000 Hertz, were as follows:  20, 15, 25, and 40 in 
the right ear and 20, 15, 30, and 35 in left ear.  Thus, it 
is shown that the veteran had at least some decrease in his 
hearing during service.  

On subsequent post-service audiological evaluations, the 
veteran was found to have right and left ear hearing loss 
disability, according to VA standards.  In 1984 he reported 
inservice noise exposure, including being around "heavy 
machinery" for 22 years, as well as postservice noise 
exposure of working in a print shop.  He later reported that 
he was exposed to noise at work, but used hearing protection 
inconsistently.  In January 1987 he reported a history of 
noise exposure, including "combat engineers" and "printing 
presses".  On VA examination in 1998, however, the veteran 
reported that during service he had duties as a hospital 
administrator, and his post-military work included operation 
of camera and print press equipment.  There was no report of 
recreational noise exposure.  The VA examiner noted that 
there appeared to be nothing in the veteran's case history to 
explain the degree and configuration of hearing loss.  In 
November 2000 the veteran testified that during service he 
was in a combat engineer group and there was quite a bit of 
noise with tractors and bulldozers, heavy field equipment, 
and that for approximately 10 out of his 21 years in service 
he was exposed to heavy equipment noise.  He also claimed 
that in Korea he was exposed to artillery fire.  

Based on the objective evidence of record, it is unclear as 
to the etiology of the veteran's right and left ear hearing 
loss.  The veteran has most recently testified that he was 
exposed to the noise of heavy equipment and artillery during 
service; however there is also a history of post-service 
noise exposure (printing presses) of record.  In his notice 
of disagreement and substantive appeal, he reported (with 
respect to the claim for service connection for residuals of 
frostbite) that he was a combat engineer with Co B, 8th Eng 
Bn, and was engaged in combat.  One service medical record 
dated in 1952 confirms the veteran's assignment to Co B, 8th 
Eng Bn, however it is unclear as to whether he was involved 
in combat.  In that regard, the veteran's service personnel 
records should be obtained.  

Additionally, although the veteran has undergone a VA 
audiological examination, it does not appear that the VA 
examiner reviewed the veteran's claims folder in conjunction 
with the examination, nor was the VA examiner notified of the 
veteran's reported in-service noise exposure and post-service 
noise exposure.  Accordingly, the veteran should be schedule 
for another VA examination in order to determine the nature 
and probable etiology of his bilateral hearing loss.  

Multiple Joint Arthritis

It appears that the veteran is essentially claiming that he 
has arthritis of the hips and the legs, and that this 
arthritis is secondary to, or aggravated by, his service-
connected low back disability.  On VA examination in February 
1998 the diagnosis included moderate degenerative arthritis 
of both hips, with limitation of range of motion.  The 
veteran reported that his main problem was the pain in both 
hips, and he reported that he had no injury to his hips in 
service.  The law provides that a disability which is 
proximately due to or the result of a service-connected 
disability shall be service-connected.  38 C.F.R. § 3.310.  
Service connection may also be established when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  As the VA examination in 
1998 did not address the possible etiology of the veteran's 
arthritis of the hips, and whether it may be related to his 
service-connected low back disability, the veteran should be 
scheduled for a VA examination to clarify this discrepancy.  
Additionally, it should be clarified as to whether the 
veteran has any arthritis in his legs, and whether it may be 
related to his service-connected low back disability.

Residuals of Frostbite of the Hands

The veteran contends that he was exposed to the cold and 
sustained frostbite to his hands during service, variously 
claiming that he was on his way to the mess hall when his 
back gave out and he was found in the snow, and also claiming 
that he was found in a foxhole in the cold.  On VA 
examination in February 1998 the diagnoses included residual 
frostbite in both hands manifested by hypersensitivity to 
cold, mild atrophy of the skin, and mild degenerative 
arthritis of both hands.  It appears, however, that this 
diagnosis is based on the veteran's reported history of being 
exposed to cold during service and sustaining frostbite to 
the fingertips.  Accordingly, the veteran should be scheduled 
for an appropriate VA examination in order for an examiner to 
specifically identify any objective residuals of frostbite.

Status Post Laminectomy, L5-S1, with Degenerative Changes

The Board finds that the evidence of record is insufficient 
to make an assessment of the veteran's service-connected low 
back disability.  First, the Board notes that at the November 
2000 hearing the veteran testified that he had been treated 
at the Martinsburg VA Medical Center (VAMC) for the past 
three years.  The record reflects that in November 1997 he 
submitted an authorization for release of information for 
Martinsburg VAMC, and although there is a sheet of paper 
which in part indicates "no admission or non admission 
information" and "patient lookup VAMC Martinsburg", it is 
unclear as to the significance, if any, of this sheet of 
paper.  As VA records are considered to be constructively of 
record, and may be pertinent to the claim, the RO should 
obtain complete VA treatment records from the Martinsburg 
VAMC.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  If such VA 
records are not available, it should be so certified, and the 
RO should clearly document all efforts to obtain these 
records.

Additionally, at the November 2000 hearing the veteran 
submitted two records from the Martinsburg VAMC showing 
treatment for his low back pain and for severe right hip pain 
that radiated down his leg.  The VA examiner opined that the 
veteran's right hip pain was emanating from his lumbar spine, 
and was not due to his arthritis of the hip.  It appears from 
these treatment records, and the veteran's testimony in 
November 2000, that his service-connected low back disability 
has worsened since his VA examination in 1998.  Also, it is 
clear that he has received treatment for his low back 
disability since the VA examination in 1998, and such 
treatment records have not been considered as part of a VA 
examination.  Fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  

The Board also finds that the VA examination in 1998 was not 
conducted according to the mandates of DeLuca v. Brown, 8 
Vet.App. 202 (1995).  While the VA examiners noted the 
veteran's complaints of right hip pain, with radicular 
symptoms, which was attributed to the veteran's low back 
disability, the examiner did not indicate whether the low 
back exhibited weakened movement, excess fatigability, or 
incoordination, or whether it was feasible to express such 
findings in terms of the degree of additional range of motion 
loss, pursuant to DeLuca.  

It appears that although the RO has recognized the veteran's 
radicular symptoms as part of his service-connected low back 
disability, the VA examiners have not provided an assessment 
as to the severity of the radicular symptoms (rated as 
"intervertebral disc syndrome" in the rating code) in terms 
of the degree and frequency of attacks.  On VA examination in 
1998 it was noted that the right ankle jerk was "very 
brisk", and the left ankle jerk seemed subdued.  It was also 
noted that the right ankle jerk might be exaggerated, and the 
response on the left was found to be normal.  The presence or 
absence of a left ankle jerk should be clarified.  In view of 
the foregoing, the veteran should be afforded another VA 
orthopedic examination in compliance with DeLuca, as well as 
a VA neurological examination to assess the severity of his 
degenerative disc disease and radicular symptoms. 

The RO's attention is directed to the Court's decision in the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  Therein, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (2000) or 38 C.F.R. § 4.45 (2000).  
It was specified that the medical examiner should be asked to 
determine the extent of functional disability due to pain and 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination, and such 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss or ankylosis 
due to any weakened movement, excess fatigability or 
incoordination.  It was also held that 38 C.F.R. § 4.14 
(2000) (avoidance of pyramiding) did not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

Accordingly, this case is REMANDED for the following:

1.  The RO should utilize the appropriate 
channels to obtain the veteran's service 
personnel records.  If such records are 
not available, it should be so certified.

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his low back disability, arthritis of the 
hips and legs, bilateral hearing loss, 
and residuals of frostbite since 1997.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  This 
should specifically include complete and 
current treatment records from the 
Martinsburg VAMC.

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination and a 
VA neurological examination in order to 
ascertain the nature and severity of his 
service connected low back disability.  On 
the VA orthopedic examination the nature 
and etiology of the veteran's multiple 
joint arthritis, including the hips and 
the legs, should also be addressed.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination (and the examiner should 
specifically note that the file has been 
reviewed).  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal range 
of motion.  

a.  The neurological examiner should 
comment on the severity of the 
veteran's radicular symptoms in 
terms of the degree and frequency of 
attacks.  

b.  The orthopedic examiner should 
note whether there are any further 
limitations due to pain and, if so, 
quantify the degree of additional 
impairment due to pain.  The 
examiner should be asked to 
determine whether the veteran's low 
back exhibits weakened movement, 
excess fatigability, or 
incoordination, and if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due 
to any weakened movement, excess 
fatigability, or incoordination.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional 
ability during flare-ups or when the 
low back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups.  

c.  The orthopedic examiner should 
also provide an opinion as to the 
degree of likelihood that the 
veteran's arthritis of the hips (and 
arthritis of any other joints) is 
related to his service-connected low 
back disability, or is aggravated by 
his service-connected low back 
disability, or is related to 
service.  Any opinions expressed 
should be supported by appropriate 
evidentiary references and 
rationale.

4.  The veteran should also be scheduled 
for a VA examination to determine the 
nature and probable etiology of his 
bilateral hearing loss.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  It is imperative 
that the examiner take a detailed history 
of the veteran's exposure to acoustic 
trauma before, during, and after service.  
On the basis of historical information, a 
review of the claims file and current 
clinical and audiometric findings, the 
examiner should be requested to express 
an opinion as to whether the veteran's 
current bilateral hearing loss is related 
to the reported noise exposure during 
service, rather than to intervening 
causes, such as the reported post-service 
noise exposure.  Any opinions expressed 
should be supported by appropriate 
evidentiary references and rationale.  

5.  The veteran should also be scheduled 
for an appropriate VA examination to 
determine whether he has any objective 
residuals of frostbite.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies should be performed, 
and all findings should be reported in 
detail.  The VA examiner should 
specifically identify any objective 
residuals of frostbite, and give an 
opinion as the degree of likelihood that 
any such residuals are related to the 
veteran's report of sustaining frostbite 
in service.  Any opinions expressed 
should be supported by appropriate 
evidentiary references and rationale.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  Thereafter, the RO should readjudicate 
the veteran's claims.  The RO should 
consider whether the veteran may be 
entitled to staged ratings for his 
service-connected low back disability, as 
provided for in Fenderson, and should also 
consider whether service connection for 
multiple joint arthritis may be granted on 
a direct or secondary basis.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




